UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1161



DANIEL P. WOODLIN,

                                              Plaintiff - Appellant,

          versus


HON COMPANY,

                                               Defendant - Appellee.


THOMAS H. ROBERTS, Esq.,

                                                              Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-186-3)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel P. Woodlin, Appellant Pro Se. Lynn Forgrieve Jacob, Dana
C.M. Peluso, WILLIAMS, MULLEN, CLARK & DOBBINS, Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel P. Woodlin appeals the district court’s order denying

his civil action alleging employment discrimination.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     See Woodlin

v. Hon Co., No. CA-02-186-3 (E.D. Va. Dec. 30, 2002).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




     *
      The district court’s order dismissing the action was entered
on the docket sheet on December 30, 2002.        Contrary to the
requirements of Fed. R. Civ. P. 58, however, the court never
entered its judgment in a separate document. As a result, the time
limit for noting an appeal never began to run. See Bankers Trust
Co. v. Mallis, 435 U.S. 381, 384-85 (1978). We accordingly deem
the appeal timely.


                                2